Case 1:19-cv-00116-LEK-WRP Document 397 Filed 08/02/21 Page 1 of 3                            PageID #:
                                  7450
                                      MINUTE ORDER



  CASE NUMBER:               CIVIL NO. 19-00116 LEK

  CASE NAME:                 Sarah Vargas vs. City and County of Honolulu et al,



        JUDGE:        Leslie E. Kobayashi               DATE:              08/2/2021



 COURT ACTION: EO: COURT ORDER GRANTING IN PART AND DENYING IN
 PART DEFENDANTS CITY AND COUNTY OF HONOLULU AND THAYNE
 COSTA’S MOTION IN LIMINE NO. 10 TO EXCLUDE ALEXANDER BIVENS
 AND IMPROPER OPINIONS, FILED 7/9/21 [DKT. NO. 287]

         Defendants City and County of Honolulu and Thayne Costa (“Costa” and collectively
 “Defendants”) state that Alexander Bivens, Ph.D., “should be excluded from trial due to
 noncompliance with [Fed. R. Civ. P.] Rule 26, and because the opinions he formed are outside
 the scope of a psychologist.” [Mem. in Supp. of Defendants City and County of Honolulu and
 Thayne Costa’s Motion in Limine No. 10 to Exclude Alexander Bivens and Improper Opinions
 (“MIL #10”), filed 7/9/21 (dkt. no. 287), at 1.] Plaintiff Sarah Vargas (“Vargas”) opposes
 Defendants’ MIL #10. [Plaintiff’s Opposition to Defendants’ Motion in Limine No. 10 to
 Exclude Alexander Bivens and Improper Opinions (“Mem. in Opp.”), filed 7/13/21 (dkt.
 no. 329).] This matter came on for hearing on July 29, 2021.

          Dr. Bivens is a psychologist and Plaintiff Sarah Vargas’s (“Vargas”) expert witness. He
 failed to provide a copy of his curriculum vitae to his original report but did provide it with his
 rebuttal report on July 9, 2021. [Id. at 2.] Vargas’s failure to provide Dr. Bivens’s curriculum
 vitae violates her discovery obligations pursuant to Rule 26, but Defendants were not prejudiced
 by the oversight. Vargas’s counsel are admonished and warned that future discovery violations,
 even those as minor as failing to provide an expert’s credentials in a timely manner, may result in
 sanctions.

          Defendants also object to Dr. Bivens on two grounds: qualification and relevancy. The
 trial court must ensure that expert witness opinion testimony, whether scientific or other
 specialized knowledge, is both relevant and reliable:

                        In Daubert [v. Merrell Dow Pharmaceuticals, Inc.], this Court held
                that Federal Rule of Evidence 702 imposes a special obligation upon a trial
                judge to “ensure that any and all scientific testimony . . . is not only
                relevant, but reliable.” 509 U.S. [579,] 589 [(1993)]. The initial question
Case 1:19-cv-00116-LEK-WRP Document 397 Filed 08/02/21 Page 2 of 3 PageID #:
                                                 7451
              before us is whether this basic gatekeeping obligation applies only to
              “scientific” testimony or to all expert testimony. We, like the parties,
              believe that it applies to all expert testimony. See Brief for Petitioners 19;
              Brief for Respondents 17.

                         For one thing, Rule 702 itself says:

                         “If scientific, technical, or other specialized knowledge will assist
                         the trier of fact to understand the evidence or to determine a fact in
                         issue, a witness qualified as an expert by knowledge, skill,
                         experience, training, or education, may testify thereto in the form of
                         an opinion or otherwise.”

                 This language makes no relevant distinction between “scientific”
                 knowledge and “technical” or “other specialized” knowledge. It
                 makes clear that any such knowledge might become the subject of
                 expert testimony. In Daubert, the Court specified that it is the
                 Rule’s word “knowledge,” not the words (like “scientific”) that
                 modify that word, that “establishes a standard of evidentiary
                 reliability.” 509 U.S., at 589–590. Hence, as a matter of
                 language, the Rule applies its reliability standard to all “scientific,”
                 “technical,” or “other specialized” matters within its scope. We
                 concede that the Court in Daubert referred only to “scientific”
                 knowledge. But as the Court there said, it referred to “scientific”
                 testimony “because that [wa]s the nature of the expertise” at issue.
                 Id., at 590, n. 8.

 Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147–48 (1999) (some alterations in Kumho
 Tire).

         In his Report of Examining Expert, Dr. Bivens sets forth his qualifications as a licensed
 psychologist, [MIL #10, Decl. of Counsel, Exh. A (dkt. no. 287-3) (filed under seal) (Report of
 Examining Expert, dated 5/10/21 (“Bivens Report”)),] in addition to his educational and
 professional experience set forth in his curriculum vitae. Based on this information, the Court
 finds that he is qualified as an expert witness in the field of psychologist examiners. Defendants
 object to the mention of the award received for working with adult victims of sexual assault,
 developing a program to prevent sexual misconduct against children, and training others to
 prevent sexual misconduct. [Mem. in Supp. of MIL #10 at 3-4.] These instances are relevant to
 his experience and training as a psychologist and to the facts of this particular case.

         Defendants also argue that Dr. Bivens: should be precluded from speculating about the
 underlying events; [id. at 4-5;] should be excluded from opinions on neurological functions; [id. at
 5-6;] should be precluded from discussing institutional betrayal, [id. at 6-7].

         To testify as an expert, Dr. Bivens’s testimony
Case 1:19-cv-00116-LEK-WRP Document 397 Filed 08/02/21 Page 3 of 3 PageID #:
                                                7452
              must be relevant and reliable. Daubert v. Merrell Dow Pharmaceuticals,
              Inc., 509 U.S. 579, 597, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993).
              The testimony is relevant “if the knowledge underlying it has a valid
              connection to the pertinent inquiry” and it is reliable if “the knowledge
              underlying it has a reliable basis in the knowledge and experience of the
              relevant discipline.” Primiano [v. Cook], 598 F.3d [558,] 565 [(9th Cir.
              2010)]. Judges are “supposed to screen the jury from unreliable nonsense
              opinions, but not exclude opinions merely because they are impeachable.”
              Alaska Rent-A-Car, Inc. v. Avis Budget Group, Inc., 738 F.3d 960, 969
              (9th Cir. 2013). “Shaky but admissible evidence is to be attacked by
              cross examination, contrary evidence, and attention to the burden of proof,
              not exclusion.” Primiano, 598 F.3d at 564. District courts are not tasked
              with “deciding whether the expert is right or wrong, just whether his
              testimony has substance such that it would be helpful to a jury.” Alaska
              Rent-A-Car, 738 F.3d at 969–70. The trial court “has discretion to
              decide how to test an expert’s reliability as well as whether the testimony is
              reliable.” Primiano, 598 F.3d at 564.

 V5 Techs., LLC v. Switch, Ltd., 501 F. Supp. 3d 960, 963 (D. Nev. 2020).

         The Court therefore GRANTS MIL #10 to the extent that testimony involving the
 following paragraphs of the Bivens Report are excluded for lack of qualification, and that any
 marginal relevance is outweighed by the possibility of juror confusion or prejudice pursuant to
 Rules 402 and 403, Federal Rules of Evidence:

                The paragraph entitled Neurological Impact of Severe and
                Multiple Traumas on page 12; and the portion of the paragraph
                on page 15 numbered 3 relating to neurological etiology.

        The Court DENIES MIL #10 as to the remainder of the Bivens Report as being relevant
 to Vargas’s damages and reliable to assist the jury.

         In addition, the portions of Dr. Bivens’s Rebuttal Report, dated July 9, 2021, discussing
 the cost of a residential DBT program as among Plaintiff’s future medical expenses are stricken
 because Plaintiff failed to disclose, prior to the Rebuttal Report, that she was seeking those type
 of costs.

       For the foregoing reasons, Defendants’ MIL #10 is GRANTED IN PART and DENIED
 IN PART.

        IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
